324 F.2d 406
116 U.S.App.D.C. 374
DISTRICT OF COLUMBIA, Appellant,v.Mildred R. STAMP, Appellee.
No. 17301.
United States Court of Appeals District of Columbia Circuit.
Argued April 11, 1963.Decided Sept. 12, 1963.

Mr. Richard W. Barton, Asst. Corp. Counsel for the District of Columbia, with whom Messrs.  Chester H. Gray, Corp. Counsel, Milton D. Korman, Principal Asst. Corp. Counsel, and Hubert B. Pair, Asst. Corp. Counsel, were on the brief, for appellant.
Mr. Hyman Smollar, Washington, D.C., with whom Messrs. Richard A. Mehler and Charles P. Hovis, Washington, D.C., were on the brief, for appellee.
Before BAZELON, Chief Judge, and MAGRUDER, Senior Circuit Judge for the First Circuit,1 and WASHINGTON, Circuit Judge.
PER CURIAM.


1
Plaintiff-appellee fell on an icy sidewalk in downtown Washington, in March of 1960, and was seriously injured.  She sued the District of Columbia, and obtained a judgment.  On appeal, the District makes no criticism of the instructions given to the jury, but complains chiefly that the evidence was insufficient to establish actual or constructive notice to the District of the existence of a dangerous condition at the location where appellee fell.  We disagree.  In our view, the evidence was enough to take the case to the jury, under our decisions in Smith v. District of Columbia, 89 U.S.App.D.C. 7, 189 F.2d 671 (1951), and Campbell v. District of Columbia, 100 U.S.App.D.C. 120, 243 F.2d 226 (1957).


2
Affirmed.



1
 Sitting by designation pursuant to Title 28 U.S.Code 294(d)